Citation Nr: 0429086	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968 and from January 1970 to July 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Wichita, Kansas.  In May 2003 the veteran appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO.


FINDINGS OF FACT

1.  The RO, in a June 1994 determination, denied entitlement 
to service connection for PTSD.  

2.  Evidence received since the June 1994 determination is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for PTSD.

3.  The occurrence of an alleged stressor is supported by 
credible supporting evidence.

4.  There is competent medical evidence of record showing 
that the veteran has PTSD and that it is related to an event 
in service.


CONCLUSIONS OF LAW

1.  The June 1994 RO determination denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the June 1994 RO 
determination is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  Resolving doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Regulations were also recently amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the RO in the June 2002 rating decision 
reopened the claim of service connection for PTSD.  
Therefore, the RO determined that new and material evidence 
has been submitted; the Board agrees.  38 C.F.R. § 3.156.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the  
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran's service personnel records reflect that the 
veteran served in Vietnam from April 1966 to April 1967 and 
from January 1971 to July 1971; however, there is no 
indication from service records that veteran served in combat 
or received medals for combat actions.

Service personnel records show that the veteran received the 
Army Commendation Medal for meritorious achievement on August 
27, 1966, while assigned to the Headquarters and Headquarters 
Detachment of the 1st squadron of the 4th Cavalry.  In April 
2002, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that on August 27, 1966, a man 
from the 1st squadron of the 4th Cavalry went outside of the 
perimeter of his base with two weapons and shot a few rounds 
into the perimeter.  The record contains independent 
verification of the occurrence of that alleged stressor 
because the day of the veteran's actions is the same day as 
the deranged soldier episode.  

Moreover, USASCRUR verified that the Troops A, B, and C of 
the 1st Squadron of the 4th Cavalry were involved in combat 
in June and July 1966, including an attack by the Vietcong on 
a convoy on Highway 13 in June 1966.  According to the 
veteran's statements and testimony, he was assigned to Troop 
of the 1st Squadron of the 4th Calvary.  Although there is no 
evidence confirming the veteran's participation in these 
incidents, there is no evidence that he did not participate.  
Thus, the Board will accept the veteran's statements that he 
participated in these incidents.  As such, the Board finds 
that there is sufficient corroboration of the veteran's 
claimed stressor.  

However, USASCRUR did not confirm that the veteran performed 
grave registration duties, that he was wounded in 1966, that 
three of his friends were wounded or killed, or that his 
vehicle ran over a Vietnamese child.  

VA outpatient treatment records reflect that in May 2002 the 
veteran reported a flashback of him accidentally killing a 
child in Vietnam.  A psychiatrist's assessment was PTSD. 

The veteran was afforded a VA examination in May 2002.  He 
reported stressful combat experiences and an episode where 
his vehicle accidentally ran over a Vietnamese child.  He 
indicated that he had a shrapnel wound in combat and that he 
was not treated for that wound.  Following a mental status 
examination, the examiner noted that the veteran appeared to 
have experienced childhood trauma in the form of physical and 
emotional abuse by the people who reared him, along with 
sexual abuse by a sibling.  The examiner indicated that the 
reported stressors were undocumented.  The Axis I diagnosis 
was an adjustment disorder with mixed anxiety and depressed 
mood.  The examiner determined that the veteran did not 
appear to meet the criteria for PTSD due to a lack of 
documented support for the traumatic experiences he has 
claimed.

VA treatment records show that in June 2002 the veteran 
reported that during a convoy, the Vietcong detonated a bomb 
on Highway 13 and that he witnessed the death of Sergeant C 
who was killed by a landmine.  He also reported that he was 
recommended for the Bronze Star Medal because he brought in a 
delusional soldier who was firing on American soldiers.  
Following a mental status examination by a VA nurse, the Axis 
diagnosis I were PTSD and rule out bipolar disorder.  In July 
2002, another VA psychiatrist diagnosed PTSD and rule out 
bipolar disorder.

While the VA examiner in May 2002 determined that the veteran 
did not appear to meet the criteria for PTSD, this assessment 
was based on a lack of documented support for his claimed 
stressors.  However, as noted above, there is sufficient 
corroboration of the veteran's claimed stressor of 
restraining a deranged American soldier who was shooting at 
his own base.  Two VA psychiatrists and a VA nurse diagnosed 
PTSD, and the diagnosis of the VA nurse was based on, among 
other things, the corroborated in-service stressor.  Although 
the medical evidence of record is far from conclusive, the 
examination by the VA nurse shows not only a diagnosis of 
PTSD in accordance with DSM-IV, but also a link between the 
diagnosis and the corroborated stressor.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  In view of the foregoing, the Board must 
find that service connection for PTSD is warranted.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



